                                                                                                  4/9/20
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  Milton Barbecho, et al.,

                        Petitioners,
                                                                    20-cv-2821 (AJN)
                 –v–
                                                                         ORDER
  Thomas Decker, et al.,

                        Respondents.


ALISON J. NATHAN, District Judge:

       The Court hereby adopts the parties’ proposed briefing schedule. See Dkt. No. 6.

       A hearing on Petitioners’ application for an order to show cause and preliminary

injunction and temporary restraining order is hereby scheduled for April 10, 2020 at 12:00 p.m.

The hearing will be held by telephone.

       At 12:00 p.m. on April 10, 2020, the parties shall call into the Court’s dedicated

conference line at (888) 363-4749, and enter Access Code 919-6964, followed by the pound (#)

key.

       SO ORDERED.



Dated: April 8, 2020
       New York, New York



                                             __________________________________
                                                     ALISON J. NATHAN
                                                   United States District Judge
